 In the Matter of WERTHAN BAG CORPORATIONandTExnLE WORKERSUNION OF AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. 15-B-1597.-Decided April 22, 1946Mr.W. E. Norvell, Jr.,of Nashville, Tenn., andMr. Sumter D.Marks, Jr.,of New Orleans, La., for the Company.Mr. Paul SchulerandMiss Marjorie Geier,of New Orleans, La.,for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Werthan Bag Corpora-tion, New Orleans, Louisiana, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Lewis Moore, Trial Examiner.The hearing was heldat New Orleans, Louisiana, on March 15, 1946.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Werthan Bag Corporation is a Delaware corporation with itsprincipal office located at Nashville, Tennessee. It operates three67 N. L.R. B., No. 75.570 WERTHAN BAG CORPORATION571plants, two located at Nashville, Tennessee, and one at New "Orleans,Louisiana.The plant located at New Orleans, Louisiana, is the onlyone involved in this proceeding.At the latter plant, the Company isengaged in the manufacture and distribution of burlap and cottonbags.During the last six months of 1945, the New Orleans plant usedcotton cloth and burlap in its manufacturing operations of the approx-imate value* of $680,000.00, substantially all of which originated atpoints outside the State of Louisiana.During the same period, theCompany manufactured and distributed burlap and cotton bags ap-proximating $740.000.00 in value, of which approximately 98 percentwas shipped outside the State of Louisiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn January 12, 1946, the Union, by letter, requested recognition ofthe Company as bargaining representative of the Company's em-ployees.The Company by letter dated February 4, 1946, denied therequest.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the partiesat the hearing, that all production and maintenance employees, truckdrivers, and non-deputized watchmen at the Company's New Orleansplant, but excluding deputized watchmen, clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for1The Field Examiner reported that the Union submitted 30 membership cards bearingthe names of company employees.There are approximately 55 employees in the appro-priate unit. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collectivebargainingwithin themeaning ofSection9 (b) of the Act 2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations BoardRulesand Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purpose of collective bargaining withWerthanBag Corporation, New Orleans, Louisiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby Textile Workers Union of America, affiliated with the Congressof IndustrialOrganizations,for the purposes of collective bargaining.2Although the Company offered a substitute definition to be employed in thedetermina-tion of supervisory status of certain of its employees,we see no reasonto departfrom theBoard's customary definitionset forth above.